Citation Nr: 1331042	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  07-27 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder musculoskeletal disability including as secondary to service-connected shell fragment wounds.

2.  Entitlement to service connection for a lumbar spine musculoskeletal disability including as secondary to service-connected shell fragment wounds. 

3.  Entitlement to service connection for a cervical spine musculoskeletal disability including as secondary to service-connected shell fragment wounds. 

4.  Entitlement to an increased rating for residuals, left upper extremity fragment wound to include the elbow and shoulder (minor), currently evaluated as 20 percent disabling. 

5.  Entitlement to an increased rating for residuals, low back fragment wound, currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased (compensable) rating for residuals, left neck fragment wound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and May 2007 rating decisions of the St. Petersburg, Florida Department of Veterans Appeals (VA) Regional Office (RO).  In March 2011, the Board remanded these claims for additional development.

Given the musculoskeletal diagnoses seen in the record, including at an April 2011 VA examination, the Board has recharacterized the service connection claims more broadly. 


REMAND

As to the service connection claims, the Board remanded these issues in March 2011 to obtain a medical opinion as to the following questions:

 . . . whether it is at least as likely as not that (1) The Veteran's service-connected residuals, low back fragment wounds, or chronic residuals related thereto, caused or aggravated [degenerative disc disease] of the lumbar spine disorder; (2) that the Veteran's service-connected residuals, neck fragment wounds, or chronic residuals related thereto, caused or aggravated cervical spine spondylosis; and (3) that the Veteran's service-connected residuals, left upper extremity fragment wounds, to include left elbow and shoulder or chronic residuals related thereto, caused or aggravated left shoulder degenerative arthritis.  (Emphasis added)

Moreover, at the subsequent April 2011 VA examination the examiner provided an opinion as to whether the Veteran's current left shoulder, lumbar spine, and cervical spine musculoskeletal disabilities were directly caused by the Veteran's military service and directly caused by his service-connected shell fragment wounds.  

However, the April 2011 VA examiner did not provide a clear opinion as to whether the Veteran's service-connected shell fragment wound injuries to the left upper extremity, low back, and/or left neck aggravated any of his current left shoulder, lumbar spine, and cervical spine musculoskeletal disabilities.  See 38 C.F.R. § 3.310 (2006) (service connection may also be granted where disability is proximately due to or the result of already service-connected disability); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that compensation is payable to the extent that a service-connected disability has aggravated a nonservice-connected disorder).  

Therefore, the Board finds that a remand for this missing opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

As to the increased rating claims, the Board finds that the information the examiner will provide VA at the post-remand examination in connection with the service connection claims will also be additional pertinent evidence as to his rating claims because they involve the same parts of the body.  Therefore, the Board finds these claims are inextricably intertwined.  Accordingly, the Board finds that adjudication of the increased rating claims must be deferred until the above VA examination is held.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Lastly, the record shows that the Veteran receives ongoing treatment from the VA Medical Center (VAMC) in Miami, Florida, and its associated outpatient clinic in Broward County.  Therefore, while the appeal is in remand status these treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED to the RO/AMC for the following actions:

1.  Associate with the claims file the Veteran's treatment records from the Miami VAMC and outpatient clinic in Broward County dated since November 2010.

2.  Thereafter, obtain an addendum to the April 2011 VA examination by the same examiner if available or another qualified examiner if he is not to obtain opinions as to the origins of the Veteran's current left shoulder, lumbar spine, and cervical spine musculoskeletal disabilities.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be conducted.

a.  As to all the Veteran's left shoulder musculoskeletal disabilities, the examiner must opine as to whether any are at least as likely as not aggravated (permanently worsened) by his service-connected left upper extremity fragment wound.

b.  As to all the Veteran's lumbar spine musculoskeletal disabilities, the examiner must opine as to whether any are at least as likely as not aggravated (permanently worsened) by his service-connected low back fragment wound.

c.  As to all the Veteran's cervical spine musculoskeletal disabilities, the examiner must opine as to whether any are at least as likely as not aggravated (permanently worsened) by his service-connected left neck fragment wound.

If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner must acknowledge and discuss the Veteran's report as to the onset of his symptoms.  

A complete rationale for all findings and conclusions should be set forth in a legible report. 

3.  Finally, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

